STONE, J.
Under many rulings of this court, we feel bound to maintain the equity of this bill. When the several alleged final settlements of the estate of Joseph M. Alexander were made in the Probate Court, John D. Alexander, the appellant, was the personal representative, not only of that estate, but of the estate of Dewitt C. Alexander, a son and legatee of John M. Of whatever sum there should Tie found for division or distribution, the estate of Dewitt C. would be entitled to a share. So, in any contest that might arise between the two estates, John D. would sustain conflicting relations. The Probate Court, under our rulings, was without jurisdiction to make these settlements. We do not feel at liberty to depart from those rulings.—Hays v. Cockrell, 41 Ala. 75; Tankersly v. Pettis, 61 Ala. 364.
2. According to the averments of the bill in this case, no act of administration is wanted, except the making of a final *219settlement. In sucli case, there is no need of an administrator of the estate of Dewitt C. Alexander.—Fretwell v. McLemore, 52 Ala. 124; Baines v. Barnes, 64 Ala. 315.
Affirmed.